Citation Nr: 0826783	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for dental 
trauma.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a 
depressive disorder.

3.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran had active service from May 1988 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The claim was initially characterized as a depressive 
disorder with fatigue and memory loss.  However, fatigue and 
memory loss are shown to be symptoms of his depressive 
disorder and service-connected PTSD, as opposed to separate 
disabilities.  The issue on appeal has therefore been re-
characterized as being whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
depressive disorder and, if so, whether service connection is 
warranted.

The Board notes that the veteran initially requested to be 
scheduled for a personal hearing before a Veterans Law Judge.  
However, in a statement received in April 2008, the veteran 
withdrew that request.  


FINDINGS OF FACT

1.  In a May 2002 decision, the RO denied service connection 
for dental trauma.  A notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the May 2002 decision, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for dental trauma, and therefore 
does not raise a reasonable possibility of substantiating the 
claim.

3.  In a May 2002 decision, the RO denied service connection 
for a depressive disorder with fatigue and memory loss.  A 
notice of disagreement was not received within the subsequent 
one-year period.

4.  Evidence submitted since the RO's May 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a depressive disorder, 
and therefore raises a reasonable possibility of 
substantiating the claim.

5.  The veteran's depressive disorder was caused or 
aggravated by his service-connected post-traumatic stress 
disorder (PTSD).  


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decision that denied service 
connection for a dental disorder and a depressive disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has not been received since the 
RO's May 2002 rating decision; thus, the claim for service 
connection for dental trauma is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007), 38 C.F.R. § 3.156 
(2007).

3.  New and material evidence has been received since the 
RO's May 2002 rating decision; thus, the claim for a 
depressive disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007), 38 C.F.R. § 3.156 (2007).

4.  The veteran's depressive disorder is proximately due to, 
or aggravated by, his service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In the instant case, the veteran's application to reopen his 
claim for service connection for a depressive disorder is 
being granted to the extent that it is being reopened.  
Further, service connection for a depressive disorder has 
been granted.  As such, any deficiencies with regard to VCAA 
are harmless and non-prejudicial.

As to the veteran's claim to reopen his claim for service 
connection for dental trauma, the United States Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
must be provided to a claimant prior to an initial, 
unfavorable decision on a claim for VA benefits by any VA 
regional office (RO).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  

The Board notes that the veteran's claim was received in 
October 2004.  In January 2005, prior to its adjudication of 
this claim, the RO provided notice to the veteran regarding 
the VA's duty to notify and to assist.  Specifically, the 
VCAA notification: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the veteran about the 
information and evidence that VA will seek to provide; and 
(3) informed the veteran about the information and evidence 
that the veteran is expected to provide.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
January 2005 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the letter sent to the veteran 
in January 2005 advised him of the evidence and information 
necessary to establish entitlement to the underlying claim 
for service connection for a dental disorder, the basis for 
the denial in June 2002, and the particular evidence and 
information necessary to reopen the claim.  The provisions of 
Kent have therefore been met.

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board recognizes that certain VCAA notice was provided 
after the initial unfavorable AOJ decision.  However, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claim was 
readjudicated in a February 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

As to the duty to assist, the National Personnel Records 
Center has reported that the veteran's service medical 
records are unavailable.  The RO has attempted, 
unsuccessfully, to obtain medical records on more than one 
occasion.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the veteran or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a veteran's 
allegation of injury or disease in service in these 
particular cases).

Notwithstanding the unavailable service treatment records, 
all available medical records and pertinent post-service 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  Further, in attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  
See 38 C.F.R. § 3.159 (c)(4)(iii).  

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

New and Material Evidence

In a May 2002 decision, the RO denied service connection for 
dental trauma and a depressive disorder.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's May 2002 rating decision is 
final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Dental trauma

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
entitlement to service connection for dental trauma was 
denied due to the absence of evidence to demonstrate an in-
service dental injury.  The May 2002 RO decision is final.  
38 U.S.C.A. § 7105.  

In this regard, it should be noted that dental disabilities 
are treated differently than medical disabilities in the VA 
benefits system.  See 38 C.F.R. § 3.381.  As provided by VA 
regulations, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
are not considered disabling conditions, but may be 
considered service connected solely for establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding that a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).

Since the prior final decision, new evidence has been added 
to the claims file.  VA outpatient reports from January 2000 
through March 2007 have been added, as well as several lay 
statements from the veteran concerning his claim for service 
connection.  However, the additional evidence is not 
material.  None of the medical evidence received since the 
time of the prior final denial demonstrate treatment for a 
dental disorder.  Further, the medical evidence of record is 
silent for any findings that the veteran sustained any type 
of dental trauma or underwent any type of dental treatment in 
service.  Thus, the Board finds that the available medical 
records do not include any competent evidence that cures the 
prior evidentiary defect.  

As to his personal statements, the veteran maintains that he 
incurred dental trauma while in service, but that his dental 
disorder was not adequately treated prior to separation.  See 
Veteran's Statement dated in September 2005.  Similarly, in a 
statement received in June 2007, the veteran stated that 8 
teeth were pulled and 4 root canals were performed, but the 
veteran's dental disorder was not corrected completely 
(causing other teeth to chip and rot, as well as soreness and 
bleeding).  While a bit more detailed, both statements are 
essentially duplicative of the argument the veteran presented 
in his earlier, denied claim.  See VA Form 21-256 (Veteran's 
Application For Compensation and Pension), received May 1997.  
The statements are therefore not "new."  Moreover, even if 
they were to be considered "new," the statements would not 
be "material."

The Board notes that, where the determinative issue involves 
a diagnosis or a nexus to service, competent medical evidence 
is required.  This evidentiary burden typically cannot be met 
simply by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this case, since the record does 
not reflect that the veteran possesses the medical training 
and expertise necessary to render a medical opinion as to the 
cause or diagnosis of his hip disorder, his lay statements of 
record are of little probative value in this regard.  See 
Espiritu.  

In sum, the evidence submitted since May 2002 is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of the claim, in that it duplicates 
evidence previously of record.  Further, the new evidence of 
record does not serve to establish that the veteran has a 
current dental disorder that is the result of inservice 
dental trauma.  Thus, the record is devoid of new evidence 
which bears directly to the rationale of the prior final 
denial.

New and material evidence has not been received since the 
RO's May 2002 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Depressive disorder 

As noted, the prior final decision denied claims for service 
connection for a depressive disorder with fatigue and memory 
loss.  To establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In addition to service connection on a direct basis, service 
connection may be established on a secondary basis, under 
section 3.310(a) of VA regulations, for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

At the time of the prior denial, service connection for a 
depressive disorder was denied due to the lack of evidence of 
inservice depression, and the lack of evidence to establish 
continuous treatment for depression since the veteran's 
period of active duty.  The May 2002 RO decision is final.  
38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA outpatient reports from January 2000 though March 2007, 
a post-traumatic stress disorder (PTSD) questionnaire, a lay 
statement from the veteran's mother, lay statements from the 
veteran, and a June 2005 VA psychological assessment.

The June 2005 VA psychological assessment diagnosed the 
veteran with PTSD.  The examiner noted that he experienced 
emotional distress which was not present prior to his period 
of active service.  The examiner further stated that his 
state of depression appeared to be the result of alcohol 
abuse and PTSD.  In his summary statement, the examiner 
maintained that the most likely scenario for the veteran's 
distress was a combination of the effects of the veteran's 
mild PTSD and chronic alcohol abuse.  It was noted that the 
veteran's depression was severe, and that it was likely the 
result of multiple causes, to include PTSD.  Because the 
veteran is currently service-connected for PTSD, the 
examiner's statement creates an etiological nexus between the 
veteran's current diagnosis of depression and a currently-
service-connected disability.

Thus, competent medical evidence currently of record cures a 
prior deficiency, as an etiological nexus opinion linking the 
veteran's depressive disorder to his period of active service 
now exists.  Therefore, new and material evidence has been 
received since the RO's May 2002 decision, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

In this case, the Board notes that service connection for 
PTSD was established in a July 2005 rating decision.  As 
noted above, the June 2005 VA psychological examiner noted 
that the veteran's state of depression appeared to be the 
result of alcohol abuse and PTSD.  The examiner further 
clarified that the most likely scenario for the veteran's 
distress was a combination of the effects of the veteran's 
mild PTSD and chronic alcohol abuse.  The examiner stated 
that the veteran's depression was severe, and that it was 
likely the result of multiple causes, to include PTSD.  
Because the veteran is currently service-connected for PTSD, 
the examiner's statement creates an etiological nexus between 
the veteran's current diagnosis of depressive disorder and a 
currently-service-connected disability.  Because the June 
2005 VA medical report establishes that the veteran's current 
diagnosis was either proximately caused by, or proximately 
aggravated by, a service-connected disability, service 
connection for a depressive disorder is granted.  See Allen 
v. Brown.  

In granting service connection for depressive disorder the 
Board is cognizant of the fact that depression is often 
considered to be a symptom of PTSD.  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that its the veteran's underlying 
disease or injury, rather than symptoms of that disease or 
injury, which are the determinative factor in considering a 
claim for service connection.  Boggs v. Peake, 520 F.3d 1330, 
1334-35 (Fed. Cir. 2008).  Thus, in this case, while there 
might be overlapping symptoms, the aforementioned VA 
examination report clearly diagnoses the veteran as having 
depression as a separate and distinct disability from his 
PTSD.  Service connection for depressive disorder as 
secondary to PTSD is thus justifiable.  A separate 
compensable rating is not necessarily applicable, however.  
38 C.F.R. § 4.14 (2007).


ORDER

The application to reopen the claim of service connection for 
dental trauma is denied.

The application to reopen the claim of service connection for 
a depressive disorder is granted.

Entitlement to service connection for a depressive disorder 
is granted.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


